OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                              AUSTIN




l!onorabYePonaYd M. XnrkIe, Chairman
Comzzitteeon Conetitlttional'
                            Amendments
~:OUWJ of Rcprcuentatioos
4Rth Lt?gi!slature
An&in, Texafi
                              Opinion #a. 0-6627




                                          Ccneral Opinion_Nos.
                                          Mny 30, 1046, re-
                                  d dircunstances surrounding
                                      y the Loglslaturo    and
                                       of State’s OPCice to
                                       counties of the statej
                                       order to fully 0xpYore
                                      is prOQOUea    amendment it
                     ry for you t.ntnke into nacount any rele-
                      your direot i~nvesti.gatlon of the exiut-
                    ceu may reveal,. Thi.ain my understanding
                 s In thiu.ease:
           *I am inlormed by the office of the Secretary of
    Stat.0that He J. n. 13 was mailed to 238 newspapars on
    Tuefidayevcninp, Yav 22, P04!5;the sam asy it wan re-
    c~ef~cd in thnt off-lco.  Xo noxsnnpx-     ia publi~heti In
    the rclrai.nlng 16 counties. The acLnovlcd,~ant cards,
    ncce~tin.~t,l?o COnY for rnh7icntion    on the dotos specj~-
    ficti,  was roturned hwdiatoly      hy 2’24 publishers. Of
    the 14 who wrote to say the ?npy missed their dondline,
 3,014   Fr1aay         3,329
   480 Est.             I,m33
 S,QEK)   lkxlnesday   12,451
 1,3&3    FrCioy       41 ,o23
 2,607    Thursday     rr,rrr?4
 1)nm     Friday       12,372
   MXJ 33st.Thtwuaay   10,0&l
r,n3r,    Thursday      R*3Sr,
12,032
                    legn33y sub?dttcd for a vote on August
                    25,   10451

             "(2)   Irrospeotive of your anmer to question
                    P;umher1, will the aiiandmont ?3ecosraa part
                    of the onnstitution should It eppar on
                    tho hsllot and moeive a nzajorltyof the
                    VoteR cast?"

             You are advIsed that uixler the facts etated House
Joint Rep#lut.lon Ho. X3 is Mint:    Xegally   nOmItt&   with this
~ImlIfication,    in go@@ of the OOuntias    ‘We save has not hoen
hly   puhl1~hed fop uant nP sdfieient time. Tb3s IrroguJzr-
ity ~111 not necessarily prevent I:!:e  sdoption OF the amencJmcnt
hy the people unless the total potcntid leg-alvote In those
cmmtlos where no publicntlon was had nnd no eJeot.ion@clcJ
WOtsldhe suff3clont   if counter1 ap$inst the a&?tion of the mencl-
 mnti to result in the amendment's receiving     less tfinna =a-
lority of fiueJl total count. In such event the amendment would
ret1 for lack of+the neoessnry majority vote.      SOS the Pol.1 oa-
snf? cascm

             IhmnlCut to State, 12 6. i?.106;
             I:etxwtv. Scurloc!~,17,"i;.V. 711;
             Uanos v. State, 203 S. E. 310.
          We trust thc~twhat we hffvo &id      suffiolontJy answers
blth of your questioas.